
	
		II
		112th CONGRESS
		2d Session
		S. 3045
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2012
			Ms. Cantwell introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend and modify the temporary suspension of duty on
		  certain cases or containers to be used for electronic drawing toys, electronic
		  games, or educational toys or devices.
	
	
		1.Certain cases or containers
			 to be used for electronic drawing toys, electronic games, or educational toys
			 or devices
			(a)In
			 generalHeading 9902.11.90 of the Harmonized Tariff Schedule of
			 the United States (relating to certain cases or containers to be used for
			 electronic drawing toys, electronic games, or educational toys or devices) is
			 amended—
				(1)in the article
			 description, by inserting (including the zipper pull) after
			 exterior of the case or container; and
				(2)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
				(b)Effective
			 dateThe amendments made by subsection (a) apply to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
